Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00047-CR

                            Marcus Allen HODGE,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 437th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2019CR0247W
                Honorable Lori I. Valenzuela, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED March 27, 2019.


                                        _________________________________
                                        Patricia O. Alvarez, Justice